Citation Nr: 1400323	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  09-28 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a right leg fracture.

2.  Entitlement to service connection for arthritis of the right ankle.

3.  Entitlement to service connection for arthritis of the left ankle.

4.  Entitlement to service connection for arthritis of the right knee.

5.  Entitlement to service connection for arthritis of the left knee.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to an effective date prior to October 1, 2008 for the award of additional compensation paid for the Veteran's dependent spouse.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from January 1972 to January 1976.

With regard to the issues of entitlement to service connection for residuals of a right leg fracture and for arthritis of the right ankle, this matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  The Board observes that these issues were subsequently reconsidered and addressed in an August 2007 RO rating decision, and then again in an October 2008 RO rating decision following the Veteran's submission of additional evidence and correspondence in continuing support of his claims; it also appears that the RO continued to engage in development of these claims during the intervening period.  

These submissions of additional evidence, including private treatment records reflecting diagnosis of right ankle arthritis, and leg and joint pain, in addition to prescription records constitute new and material evidence pertaining to the right leg and ankle claims.  Therefore, the April 2007 rating decision did not become final prior to readjudication in August 2007 and October 2008.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b) (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 251-252 (2011) (holding that evidence submitted to the RO within one year of the RO's decision requires "any subsequent decision based on such evidence [to] relate back to the original claim.").
The October 2008 RO rating decision denies these two claims with reference to the prior denials being "confirmed and continued."  The RO does not appear to have considered the prior rating decisions to have become final, and the RO has never characterized these issues as petitions to reopen prior final denials.  As the Board's characterization of the issues is more favorable to the Veteran (in that it does not require a finding that new and material evidence has been submitted to reach the merits of his claims), and as the RO has adjudicated these issues on their merits, there is no prejudice to the Veteran in the Board's determination to adjudicate these issues on the merits.

With regard to the issues of entitlement to service connection for arthritis of the right knee, arthritis of the left knee, arthritis of the left ankle, and hypertension, this appeal comes before the Board on appeal from an October 2008 RO rating decision.

With regard to the issue of entitlement to an earlier effective date for the award of additional compensation paid for the Veteran's dependent spouse, this appeal comes before the Board on appeal from a November 2008 RO administrative decision.

The Veteran requested a Travel Board hearing in his July 2009 substantive appeal.  A motion to reschedule his May 2010 Travel Board hearing was granted as good cause was shown for his failure to report.  He then failed (without giving cause) to report for the rescheduled hearing in November 2010.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).

The service connection issues on appeal (right leg fracture, and arthritis of the right knee, left knee, right ankle, and left ankle) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2007 rating decision, the Veteran was awarded service connection and an initial 30 percent evaluation for tinea versicolor effective October 12, 2006.

2.  An April 11, 2007 notification letter requested that the Veteran submit additional information regarding his marriage history within one year; a response to this letter was not received within the one year deadline.

3.  On September 18, 2008, the Veteran submitted a partially completed VA Form 21-686c, "Declaration of Status of Dependents," and in October 2008 the Veteran further provided the identity of his former spouse and the details of the termination of his prior marriage.

4.  A November 2008 administrative decision notified the Veteran that his dependent spouse was added to his award effective October 1, 2008 and payment would commence October 1, 2008.


CONCLUSION OF LAW

The criteria for assignment of an effective date of September 18, 2008 (but no earlier), for the award of additional compensation for the Veteran's dependent spouse have been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.401 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 and 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a), provides, among other things, for notice and assistance to claimants under certain circumstances.  There are some claims, however, to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  With respect to the Veteran's effective date claim on appeal, no notice is necessary because the outcome of this issue depends exclusively on documents which are already contained in the Veteran's VA claims folder.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by a failure to provide VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

Claim for an Earlier Effective Date

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The November 2008 administrative decision on appeal granted additional disability compensation for the Veteran's dependent spouse, with an effective date of October 1, 2008.  Preliminarily, the Board notes that the November 2008 administrative decision contains an apparent error in that it acknowledged the Veteran's dependency claim as having been received on September 18, 2008, but listed the effective date of the award as October 1, 2008 and also listed the payment start date as October 1, 2008.  The Board briefly observes that it does not appear correct that the effective date of the entitlement and the date of first payment can properly be the same date.  The November 2008 administrative decision explained that "payment begins the first day of the month following your effective date."  It appears that the RO accidentally entered October 1, 2008 as the effective date of the award (as is also reflected on associated compensation award paperwork in the claims-file) when it may have been considering September 18, 2008 (expressly recognized as the date of claim) as the effective date.  This supposition would explain the October 1, 2008 payment start date.

In any event, the effective date of the award was formally established (in multiple documents) as October 1, 2008, and the Board has determined (as discussed below) that the correct effective date for assignment is September 18, 2008.  In the instant decision, the Board assigns the corrected September 18, 2008 effective date for the award of additional compensation paid for the Veteran's dependent spouse; this action resolves any apparent discrepancy in the prior determinations concerning the effective date of the award.

The Veteran contends that an earlier effective date is warranted for the award of compensation for his dependent spouse.  Specifically, the Veteran expresses in the December 2008 notice of disagreement that he believes the correct effective date should be November 6, 2006.  The Veteran contends that the earlier effective date is warranted because VA had knowledge that he was married at the time his claim for service connection for a skin disease was received.  The Board notes that the Veteran has been granted service connection for tinea versicolor (claimed as skin disease) in an April 2007 RO rating decision; a 30 percent rating was awarded from the effective date of October 12, 2006, which is the date the RO determined that the claim for that benefit was actually received.  (The Board acknowledges that the Veteran may have intended to seek the effective date of October 12, 2006 for the award of compensation for his dependent spouse, as the October date appears to correspond to his argument.)  (The Board also observes that it appears that the October 12, 2006 claim did not include the tinea versicolor issue, and that the skin claim was actually filed by the Veteran in December 2006.  However, for the purposes of this decision, the Board shall simply accept the RO's determination that that grant of service connection tinea versicolor arose from an October 12, 2006 claim; this determination is more favorable to the Veteran and presents no prejudice to his appeal.)

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  See 38 U.S.C.A. § 1115.  The effective date of an award of additional compensation for dependents based on the establishment of a 30 percent or more rating will be the latest of the following dates: (1) date of claim for dependency; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(b)(1).

The earliest date that an additional award of compensation for a dependent spouse can occur is the first day of the calendar month following the month in which the award became effective. 38 C.F.R. § 3.31.

The Veteran filed a claim for entitlement to service connection for skin disease that was received by VA on October 12, 2006.  The claim included the Veteran's report that he was currently married and the identity of his current spouse.  A copy of his license and certificate of marriage indicated that he married his current spouse in March 2006.  The claim also indicated that the Veteran had been married once prior to his current marriage, but provided no additional details on the previous spouse nor the details of the beginning and dissolution of the prior marriage.  Service connection for tinea versicolor was granted in an April 2007 RO rating decision and an initial 30 percent evaluation was assigned effective October 12, 2006.  Prior to October 12, 2006, the Veteran had no established service connected disability compensation in effect; thus, he did not have a disability rating in excess of 30 percent.

The Veteran was mailed a letter on April 11, 2007 notifying him of the award of service connection for tinea versicolor.  The letter stated that he was being paid as a single veteran with no dependents.  The letter specified that VA "couldn't pay you for your spouse because we need more information."  The letter also noted that before the Veteran could receive additional benefits for any dependent(s), VA required a completed copy of the enclosed VA Form 21-686c, "Declaration of Status of Dependents."  The letter also stated: "We may be able to pay you from the date we received your claim, if we receive the information or evidence within one year from the date of this letter....  If we do not receive the evidence within one year from the date of this letter, we can only pay you from the date we receive the evidence."  Thus, the Veteran was informed that he had one year from the date of the letter, i.e. until April 11, 2008, to return the requested information and receive payment from the date his original claim was received.   Otherwise, VA would pay any additional compensation for dependents from the date it received the requested evidence.  No response was received to this letter during the one year period provided for timely reply.  (The Veteran did submit correspondence pursuing a different claim for benefits, in June 2007, but did not provide any information or reply pertaining to the required marriage information.)

On September 18, 2008, VA received the Veteran's submission of a Form 21-686c.  On this form, the Veteran again reported that he had been married prior to his current marriage, but again only provided specific information concerning his current marriage.  Later in September 2008, a letter notified the Veteran of the necessity of identifying his former spouse and complete details of marital history.  On October 1, 2008, VA received the Veteran's submission of a new Form 21-686c with more complete information.

Additional compensation based on the Veteran's dependent was awarded in November 2008, effective October 1, 2008, the date VA received an adequate Form 21-686c to complete the information establishing dependency.

The Board must now determine whether an effective date earlier than October 1, 2008 is warranted for the award of additional compensation based on the Veteran's dependent spouse.  As noted above, effective dates for additional compensation for dependents will be the latest of the date of claim for dependency; the date the dependency arises; the effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or the date of commencement of the service member's award.  38 C.F.R. § 3.401(b).

In this case, the Veteran and his spouse were married in March 2006; however, a 30 percent disability rating was not in effect prior to October 2006.  As such, the Board cannot award an effective date based on the date of the Veteran's marriage.  Additionally, the effective date of the qualifying disability and the date of commencement of the service member's award are the same: October 12, 2006, the date a 30 percent disability rating was assigned for the Veteran's service-connected tinea versicolor.  Unfortunately, the Veteran did not submit the information requested by VA regarding his dependent spouse within a year from the April 11, 2007 notice letter.  The Veteran's December 2008 notice of disagreement alleges that he provided sufficient information to demonstrate his marriage dating back to 2006.  In any event, VA clearly did not receive the Veteran's Form 21-686c until September 18, 2008 and VA did not receive the required details of the Veteran's prior marriage until October 2008 (timely amending the September 2008 submission).  Thus, the appropriate effective date for the award of additional benefits based on the Veteran's dependent spouse is the date of claim for dependency, September 18, 2008, the date VA received the Veteran's Form 21-686c.

The Board notes that the effective date currently assigned in October 1, 2008; although this happens to be the date upon which the Veteran amended his September 2008 submission with the information requested by the RO, the Board finds that it is not the date of the claim leading to the award of the benefit.  The Board finds that the October 1, 2008 submission was a timely follow-up associated with the September 18, 2008 submission which essentially initiated a new claim to establish recognition of his spouse as a dependent.  The Board finds an effective date of September 18, 2008 (rather than the currently assigned date of October 1, 2008) is warranted because September 18, 2008 is the date of the claim that led to the award of additional compensation for his dependent spouse.  To this extent, the Veteran's appeal must be granted.

The Board recognizes, however, that the Veteran seeks assignment of an effective date earlier than September 18, 2008; he seeks assignment of an effective date corresponding to the date of the original October 2006 claim.  To this extent, the Veteran's appeal must be denied.  With regard to the Veteran's contention that VA had actual knowledge of his marriage prior to receipt of the Form 21-686c, review of the record shows that the Veteran reported his marriage to his current spouse in the original October 12, 2006 claim of entitlement to service connection.  However, VA had insufficient information concerning the Veteran's reported prior marriage.  The Board notes that governing regulation provides that VA will accept a claimant's statement as proof of marriage or proof of dissolution of a prior marriage provided that the statement contains certain information including the date (month and year) and place of the event and the full name of the other person.  38 C.F.R. § 3.204.

The Veteran did not provide adequate information in the October 12, 2006 claim.  VA provided the Veteran with clear instructions regarding the necessary information and notified him that he had one year to provide the information to establish payment from the date his original claim was received (October 12, 2006); the Veteran was notified that otherwise VA would pay any additional compensation for dependents from the date it received the requested evidence.  Governing regulation provides that where evidence requested in connection with an original claim is not received within a year of the request, the claim is to be considered abandoned and any subsequent award based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158(a).

As the Veteran never provided VA with the information requested in April 2007 until September 18, 2008, the Board cannot find that a claim for dependency was received prior to September 18, 2008.

Accordingly, as a matter of law, the appeal seeking an effective date prior to September 18, 2008, for additional compensation for his dependent spouse must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date of September 18, 2008 (but no earlier), for the award of additional compensation for a dependent spouse, is warranted.  To this extent, the appeal is granted, subject to laws and regulations applicable to payment of VA monetary benefits.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the service connection issues on appeal.  Specifically, any pertinent records in the custody of the Social Security Administration (SSA) should be obtained.

An October 2010 social work notation among the Veteran's VA medical records (documented in Virtual VA) indicates that the Veteran had decided to file a claim for Social Security Administration (SSA) disability benefits at that time.  The report indicates, in the context of his concerns with his "knee replacement," "lipoma removal" and "SC claims," that the social worker told the Veteran that while his service connection claims could not be further expedited, the Veteran may consider applying for SSA disability benefits.  The report shows that the Veteran then expressed intent to file an SSA claim in connection with (at least) a knee disability; the Veteran collected the pertinent forms and information from the social worker and planned to follow up with an orthopedic provider for additional documentation for the SSA claim.

VA is obligated to obtain relevant records from the SSA.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Under 38 U.S.C.A. § 5103A, "relevant records are those records that relate to the injury for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim."  Golz, 590 F.3d at 1321.

The record reasonably indicates that the Veteran was taking steps to file a claim for SSA benefits in October 2010, and that this claim specifically involved at least a knee disability.  It is reasonable to expect that documents associated with such a claim might also include information relevant to the set of lower extremity disabilities on appeal.  The Board also finds that any set of records obtained from SSA may present information regarding the Veteran's hypertension.

Action to obtain SSA records is appropriate prior to final appellate review, as such records may be relevant to this appeal for VA benefits.  VA must make efforts to obtain any relevant medical evidence and/or administrative decisions regarding any claim by the appellant for SSA disability benefits.  On remand the RO/AMC must either obtain relevant records associated with any claim by the appellant for SSA disability benefits, or, if the records do not exist or are not obtainable, obtain a negative reply from the SSA and inform the appellant of the inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).  See Golz, 590 F.3d at 1321.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to request all decisions and records, including medical records, associated with any claim for Social Security disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  The RO should then review the record and readjudicate the claims remaining on appeal.  If any issue on appeal remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


